L]~&cH, P. J.,
It appears from the pleadings that both defendants guaranteed a claim of plaintiff for goods sold to a corporation conducted by one of the defendants, which has since become insolvent. The case came up for trial and was continued. In the meantime M. A. Mittelman enlisted in the Army and his deposition was not taken. The case was continued for that purpose. Later he sent back a self-serving declaration in a letter, in which he stated that an officer, unnamed, had told him that depositions could not be taken in camp.
Under these circumstances we see no reason why the case should not proceed to trial against Samuel Mittel-man regardless of the fact that many of the details of the claim may be in possession of M. A. Mittelman.
*456Now, June 10,1942, the proceedings are stayed as to M. A. Mittelman without prejudice to the right of plaintiff to proceed against Samuel Mittelman.